.   -

                                                                                                FILED - GR
                                    UNITED STATES DISTRICT COURT                     February 10, 2020 3:52 PM
                                    WESTERN DISTRICT OF MICHIGAN                         CLERK OF COURT
                                                                                       U.S. DISTRICT COURT
                                         SOUTHERN DIVISION                         WESTERN DISTRICT OF MICHIGAN
                                                                                   BY: _ tlb_    SCANNED BY:~   /_ _



        UNITED STATES OF AMERICA,

               Plaintiff,
                                                                            Case No. 1: 19-cr-223
        V.
                                                                            HON. JANETT . NEFF
        CHAPPIE DEAN HOLMES ,

                Defendant.
                                                  I
        ---------------

                     ORDER REGARDING ADDITIONAL SENTENCING CONDITIONS

                       MANDATORY/STANDARD CONDITIONS OF SUPERVISION

               While on supervision, the defendant shall comply with mandatory and standard conditions

        of supervision including:

               DNA collection
               Drug testing
               No firearms, destructive devices, or dangerous weapons

               Additionally, the defendant shall comply with the following special conditions of

        superv1s10n:

                1.      You must provide the probation officer with access to any requested financial
                        information and authorize the release of any financial information. The probation
                        office will share financial information with the U.S. Attorney ' s Office.

                2.      You must participate in a program of testing and treatment for substance abuse, as
                        directed by the probation officer, and follow the rules and regulations of that
                        program until such time as you are released from the program by the probation
                        officer, and must pay at least a portion of the cost according to your ability, as
                        determined by the probation officer.

                3.      You must not possess or be the primary user of any cellular telephone without prior
                        permission from the probation officer. If given permission to use/possess a cellular
                        telephone , you must provide the number to the probation officer, and the phone
             must be maintained in your name or another name approved in advance by the
             probation officer.

      4.     You must provide the probation officer with your monthly cellular and home phone
             bills with each monthly report form and must report any cellular phone you have
             used or own on each report form .

      5.     You must submit your person, property, house, residence, vehicle, papers,
             computers (as defined in 18 U.S.C. § 1030(e)(l)), other electronic communications
             or data storage devices or media, or office, to a search conducted by a United States
             probation officer. Failure to submit to a search may be grounds for revocation of
             release. You must warn any other occupants that the premises may be subject to
             searches pursuant to this condition.

             The probation officer may conduct a search under this condition only when
             reasonable suspicion exists that you have violated a condition of supervision and
             that the areas to be searched contain evidence of this violation. Any search must be
             conducted at a reasonable time and in a reasonable manner.

      6.     You must not work in any type of employment without the prior approval of the
             probation officer.


      I have reviewed and understand the above conditions of my sentence.




Dated: February   1.D_, 2020
                                           Chappie Dean Holmes
                                           Defendant




                                           G~~
                                           Attorney for Defendant


IT IS SO ORDERED.




                                               2
